Title: From John Quincy Adams to Abigail Smith Adams, 6 June 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My beloved Mother.
					Ealing 6. June 1816.
				
				Yesterday I went to London, to the anniversary dinner of the Society of Friends of foreigners in distress; of which Society our old friend Mr William Vaughan is Treasurer; and being in Town, I found at my Office, in Craven Street, three Letters Post-marked “Liverpool ship-Letter,” and superscribed to me, in one of the Quincy hand-writings; but on opening them I found myself accosted first as “My dear George,” and secondly and thirdly, as “my dear Daughter”—However, as the external covers were to me, I trusted you did not intend to make me crack the shell without allowing me a taste of the nut; and therefore indulged myself with a perusal of the Letters, but without trespassing upon the seals of the enclosures, from Mrs Hellen to my wife; and from Claudius to George.I sent you lately by Mr W. C. Bond the last number of the Edinburgh Review—Mr. and Mrs Perkins are now about returning to Boston, and have taken charge of the Antiquary, a new Novel by Walter Scott, which I hope will afford you and my father some Amusement—Its predecessors Waverly, and Guy Mannering are already so well known in America, that I presume you are acquainted with them—Whether Scott has withheld his name from the Public, from shame, considering it a degradation to sink from a Poet into a Novelist, or from the Pride of rising a second time from nameless obscurity into eminence, I am not informed; but the celebrity of these three novels, which ought perhaps rather to be called Romances, is not inferior to that of his most admired Poems. Your friendly admonitions, to forbear overplying the tender Constitutions of our Children with Study, come most opportunely to them at the eve of a new Vacation of six weeks, which the too ready indulgence of their Masters and Parents will widen into two Months—Your own authority that we must be content to take children for children would have had the greatest weight with me—But that of Dr Priestly which you quote, is in my scales lighter than his own dephlogisticated air—I have no faith either in his Religion—his Politics—or his Morals—“Unstable as Water,” is the motto of them all. If I could inspire the Souls of my three boys, with the sublime Platonic idea of aiming at ideal excellence—If I could persuade them to soar for their standard of emulation to the lofty possible, instead of crawling upon the ground with the dirt–clogged real, there might be danger that in cheering an ambition already over–eager, I might expose their health to suffer from the excess of their application—But my own time is too short for the discharge of my official duties—I have not one hour of leisure in the 24 to devote to them—I must and do leave them to their teachers and Masters—They are all, thanks to God, boys of good tempers, and good dispositions—But the great and constant effort of them all, including George, is to escape from study; and to this effort I have given up all opposition as vain—I comfort myself with the reflection that they are like other children; and prepare my mind for seeing them, if their lives are spared, get along in the world, like other men—I certainly can imagine something more flattering than all this—Quintilian’s description of the boy that will make a valuable man, is very different from that common place personage, that Dr Priestly’s wisdom is for humouring into value. But I am well aware that no labour will ever turn a pebble into a diamond—If the pursuit of knowledge, at or very soon after George’s age is not a Passion, which will seek its own gratification, I know how useless it is to impose it upon youth as a task.It is probable that at the very moment while you were writing the Letter of 2. May to my wife, in which you anticipated the nuptials of the Princess Charlotte, we were listening to her responses in the marriage ceremony—The service was extremely well read by the Archbishop of Canterbury, and the Princess answered as if she was resolutely determined to “love, honour, and obey.” I never had heard a Lady so distinctly and audibly pronounce the answers, as she did.This marriage we are told, is to be followed in a very few days by another between the Duke of Gloucester and the Princess Mary—They were both children when you were in this Country; but since the commencement of this year they have both turned the corner of forty—The Princess Sophia of Gloucester, the Duke’s Sister, though three years older, and quite a handsome woman, still lives in single blessedness. The Duke of Cumberland has, to make assurance doubly sure been twice married to the same Lady. She is a Sister of the late Queen of Prussia, and we had seen her at Berlin, as the young and beautiful widow of the king’s brother, Prince Louis of Prussia—While we were there, she was married to a Prince of Solms—The Duke of Cumberland is her third husband. But although the marriage had the official sanction of the Prince Regent, which by the Laws of this Country was necessary to make it legitimate, it has not obtained the approbation of the Queen; at whose Court, the Duchess has therefore not made her appearance—The reasons of the Queen’s objections have not been made public.  The Duke of Kent has a Country-Seat at Castlebar Hill, within two miles of this house—I have of late frequently met him and the Duke of Sussex at public Meetings and Dinners, of Charitable and Scientific Associations, at which one of them usually presides.  The Duke of Kent intends very shortly to leave this Country, to reside three or four years at Bruxelles. His object in this determination is said to be, to reduce his establishment, and apply part of his income to the discharge of his debts. We had known the Duke of Sussex at Berlin, and found upon meeting him here that he still retained the recollection of our acquaintance—From some misunderstanding between him and the Prince Regent, he does not appear at the Levees, although he does at the Queen’s Drawing Rooms—He sides in politics with the Opposition; as do the Dukes of Kent and Gloucester, though not to the same extent.—There was lately some coolness between the Regent and the Duke of Gloucester, who as well as the Duke of Sussex and the Duke and Duchess of Cumberland, was not present at the marriage of the Princess Charlotte—There was I believe, some question of the rank and precedence to be assigned to Prince Leopold—whether it should be immediately before, or after, the Duke of Gloucester—it was however ultimately determined in the Duke’s favour, and Prince Leopold follows instead of preceding him—This has produced a reconciliation, and perhaps led to the Duke’s Marriage with the Princess Mary.—He bears a very respectable character, and is much esteemed by all Classes of People.Among the persons whom I had formerly known upon the Continent, and whom I have again met here, is Lord Holland—His Summer Residence is on the way between this place and London—I have been the more indebted to him for his civilities, as they had been rather avoided by me, than sought, and as I had little reason to expect them—I owe him a reparation, without exactly knowing how to make it—and I feel the more forcibly the obligation, because I believe him to be one of the most respectable noblemen of this Land, and one of the best men living—He is now as to politics, in the opposition, but in my estimation his conduct in Parliament has done and does honour to himself and his Country.  He is also distinguished by his love of Literature and the cultivation of Science—The Library at Holland House is one of the finest that I have seen in this Country. An American Minister, is an object of more willing and friendly notice, to the City and Opposition parties, than to the Court and the Cabinet—But in the politics of the Country, I of course take no part, and manifest no opinions—Among the ministerialists, I find occasionally old acquaintances of Berlin, who are yet willing to know me, and from the Ministers,   I have received every personal attention that I could pretend to, and more than can be desired by one, who for reasons well known to you, cannot stand with them upon the equal footing of reciprocal hospitality—An American Mission abroad, is a perpetual lesson of humility; not to say of humiliation—It fixes a man in the condition of a parasite; and then tells him to maintain his self–respect, and the Consideration of his Country—Among the advantages of our residence at this distance from town, I reckon that of being relieved from many invitations, which we could not avoid there, and which we never could return—I know very well, the benefit to a public minister of associating with the people of rank and consequence in the Country where he is accredited, but I feel that he ought rather to shun than to seek such Society, when he can appear in it only as a retainer, receiving unrequited favours, and not as an equal sharing and dispensing by turns the interchange of social good-offices. If I cannot join in the Chorus of the convivial song “and let him spread the table to’morrow,” I would fain not be listening to it at the table of another. We are all well—George is to preform a part in Terence’s Andria, at the school, next week; after which he and his brothers will write—All send Love and Duty to my father and to you.
				
					A.
				
				
			